DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 11, 17, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Knopov (US 2013/0164400).
Knopov discloses a method for producing lipid nanoparticles (a method for producing lipid nanoparticles; abstract; paragraphs [0023], [0141]), the method comprising: a. providing an aqueous solution with nucleic acids (an aqueous solution; paragraphs [0011], [0018]); b. providing a lower alkanol solution comprising lipids (a solution containing lipid components in ethanol (a lower alkanol solution); paragraphs [0010], [0023], [0121]); and c. injecting the lower alkanol solution to the aqueous solution at 
With regards to claim 11, the liposomal siRNA produced is in a vessel containing a mixture of liposomes and drug at 35% ethanol [0046].
With regards to claim 17, a final pH of the composition is disclosed to be neutral pH, pH 6.5 to 7.5 ([0128]).
With regards to claim 23, the claim is directed to a lipid nanoparticle. The rest is of the claim is directed to product by process steps, which are anticipated as discussed above. As such, the product made by claim 1 anticipates the liposomes of claim 23.
With regards to claim 30, the composition comprising the lipid nanoparticles is interpreted as a pharmaceutical composition where it could be administered based on the future intended use. See MPEP 2111.02(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 10, 11, 13, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400).
Knopov is discussed above but does not disclose the range of claim 4 or embodiments with liposomal mRNA.
With regards to claim 4, Knopov discloses the nanoparticles have a size range from 50 to 150 nm ([0132)]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. The polydispersity index is disclosed to be less than 0.2 in all cases ([0023] and [0180]).
With regards to claims 6 and 11, it would have been obvious to optimize the amount of nucleic acid concentration in the initial aqueous solution in order to produce the liposomes desired with the specific sizes and final loading disclosed.
With regards to claims 10, typical applications are disclosed to include RNA-lipid particle compositions comprising mRNA ([0102] and [0150]). 
It would have been obvious to one of ordinary skill in the art to encapsulate particles disclosed as suitable, such as the mRNA disclosed.
With regards to claim 13, the mixture is disclosed to be completed at a controlled arte, preferably a constant rate from 10-1000 ul/s (([0172]). It would have been obvious to vary the rate based on the specific disclosure.
With regards to claim 19, cholesterol is disclosed as an optional lipid component ([0122)]. It would have been obvious to include cholesterol based on the specific teaching.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Dong (Colloids and Sufraces B: Bioinerfaces, Vol 94, 68-72, 2012).
Knopov discloses the method of claim 1 (discussed above), and Knopov further discloses repeating steps (a)-(c) one or more times (system is designed for 10 L batches and is scalable up to 1000 L batches, where each batch comprises preparing a lipid solution in ethanol and preparing an aqueous RNA stock solution and mixing the solutions, and system components are disposable after each batch (multiple batches, comprising repeated steps); figure 1 A; paragraphs [0057]-[0058]). 
Knopov does not disclose further comprising automatically repeating steps (a)-(c) one or more times.
Dong discloses automatically repeating steps (a)-(c) one or more times (continuously (automatically repeating) producing solid lipid nanoparticles (a step c) comprising adding acetonic lipid solution (a step b) to an aqueous solution (a step a); abstract; page 69, column 1, fourth paragraph; page 69, column 2, first paragraph; page 70, column 2, third paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Knopov, in order to have provided automatically repeating steps (a)-(c) one or more times, as previously disclosed by Dong, for the benefit of establishing continuous system for larger scale synthesis of solid lipid nanoparticles (Dong; page 71, column 1, first paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Rey (EP 1831160 B1).

Knopov does not disclose a servo pump. 
Rey discloses use of a servo pump (synthesis comprising a controlled addition of a reagent by means of a servo pump; paragraph [0098]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method disclosed by Knopov, to use the servo pump of Rey for the benefit of improving feedback control of reagent addition.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Nguyen et al (US 2012/0009222) and Benameur et al (US 6,217,899).
Knopov discloses the method of claim 1, as discussed above, and Knopov further discloses sterizlation to the compsotion as a final step ([0144)].
Knopov does not disclose tangential flow filtration, dialysis or desalting, nor does it teach microfiltration.
Nguyen et al teaches that a common purification method is through dialysis to remove the lower alcohols ([0284]).
Benameur et al teaches liposomal purifiactoin can be completed by tangential microfilgratoin (col 8 lines 17-24).
It would have been obvious to one of ordinary skill in the art to use known filtrations methods, such as those disclosed in the secondary references, when practicing the method of Knopov.


Claims 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Knopov in view of Rey and Bowman, and further in view of US 7,939,031 B2 to Angus, et al. (hereinafter "Angus”)
As per claim 25, Knopov discloses an apparatus for producing lipid nanoparticles (a system for producing lipid nanoparticles; abstract; paragraphs [0023], [0141]), the apparatus comprising: a. an injector configured to transfer a lower alkanol solution from a first reservoir to a second reservoir configured to hold an aqueous solution (a lipid mixture in ethanol is delivered from a holding unit 7 (a first reservoir) by pumping 4 through a single nozzle (an injector) to an aqueous solution in a mixing unit 9 (a second reservoir); figure 1A; paragraphs [0010], [0013], [0018], [0121], [0127], [0172]); and b. a pump configured to operate the injector at a rate (the pump controls a flow rate (a servo pump) which is kept as a constant flow rate through the single nozzle (operate the injector at a rate); paragraphs [0127], [0172]).
Knopov does not disclose a servo pump, the rate from 1,000 to 5,000 microliters per second. 
Rey discloses a servo pump (synthesis comprising a controlled addition of a reagent by means of a servo pump; paragraph [0098]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Knopov, in order to have provided a servo pump, as previously disclosed by Rey, for the benefit of improving feedback control of reagent addition.
With regards to claims 28 and 29, Knopov, Rey and Bowman, in combination, disclose the apparatus of claim 25, and further discloses the injector relative to the second reservoir (the single nozzle is used to flow the lipid mixture into the mixing unit 9 holding the aqueous solution; figure 1A; paragraphs [0010], [0013], [0018], [0121], [0127], [0172]). 
Knopov does not disclose wherein the injector is configured to move in three dimensions relative to the second reservoir. 

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the apparatus, as previously disclosed by Knopov, in order to have provided an injector is configured to move in three dimensions, as previously disclosed by Angus, for the benefit of being able to access different containers with fluid samples in a given area and using a movable pipette dispenser to avoid long fluid lines that might cause formation of bubbles (Angus; column 1, lines 20-22; column 2, lines 13-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612